Hutchinson, C. J.
after slating the case, delivered the opinion of the Court. — In deciding upon the validity of this plea, it is necessary to consider the extent of the discharge relied upon, in connection with the dates of the several transactions. The release pleaded is broader than the requisitions of the award, both in the terms used in describing the matters discharged, and the period to which it extends. The award was that the parties should release all matters to the date of the award, which was July 6th. The release is of all matters to the date of the release, which was the 7 th of the same July. And, when we notice that the award requires all things to be performed forthwith, and that the releases awarded were not to discharge the duties created by the award, but only all matters antecedent thereto, it is natural and reasonable to inquire, why the release given should bear date a day later than the award, and discharge every thing that couldbe named up to the date of the releases, unless there was a mutual performance of the matters and duties required by the award, du*169ring the intervening day, and the parties intended to discharge the award, as well as all prior claims. This debt against Carter was virtually awarded to the plaintiff; but the award does not, in terms, create any duty in the defendant concerning it. If it created any duty by implication, it must have been to deliver over this demand under the word payment. If there was such a duty,it existed during the day, in which payments were made. This release covering that day, and comprising all demands, and that in all varieties of expressions, must be considered as discharging that duty, while it stands .on demurrer. How far this effect might have been prevented .by a special replication, presenting facts no.t known to the court, is not for us now to determine.
John Mattocks, for plaintiff.
Bell & Cushman, for defendant.
A further difficulty presents itself, if we go back to the declaration. The averments in the declaration show, that the demand against Carter became the property of the plaintiff by force of the award, and he had a right to the immediate possession, to -the exclusion of the other partners. Before the award, the possession of each was the possession of the whole. After the award, the refusal of the defendant to deliver this demand to the plaintiff might be a conversion, or furnish a ground for the plaintiff to recover its amount in an action of trover; but we see not how it can be a breach of any covenant contained in this bond. The taking .of cattle, by one of these parties, after they were awarded to an other, or making encroachments on the land awarded to that other, would be wrong and furnish cause of action, but would not be a breach of any of these covenants. It would be acting contrary ■to the spirit and meaning of the award in one sense — but the action must be brought as for an injury to the plaintiff’s property ; not as a hindrance to a vesting of the property in the plaintiff. If there were sureties to an arbitration bond, it would be hard, were they to be holden, not only that the parties should abide by, and perform, the award, but should ever after deal justly with regard to •the property that vestedin the opposite party by virtue of such award.
In a suit in trover for this property, or a suit for the money after it was received, this release would be no bar; for .the plaintiff, having a right to the property, can assert that right whenever it is invaded : and till then, this discharge cannot operate against his action. The Court decide, that the plea is sufficient, and the declaration is insufficient; and the judgement of the county court is reversed, and judgement rendered for the defendant to recover his costs.